Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
DETAILED ACTION
As filed, Claims 38, 45, and 47-67 are pending are pending of which claims 52 are amended; claims 65-67 are newly added. Claims 1-22, 25-26, 28-34, 37, 39-44, and 46 are cancelled.
Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 37, 38, 45, and 47-64 under 35 U.S.C. § 112 first paragraph is withdrawn per claim amendments to 
2.The rejection of claims 37, 38, 45, and 47-64 under 35 U.S.C. § 112 second paragraph is withdrawn per claim amendments to specify the variable HCC of claimed formula II.
3.The rejection of claims 1-5 under 35 U.S.C. § 103 over WO 2006138380, 28 Dec. 2006, by Anderson is withdrawn per claim amendment to specify the variable HCC of claimed formula II and arguments submitted by Applicants.  Applicant's arguments that  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (Remarks page 32) were carefully considered and were found persuasive.

4.The obviousness-type double patenting rejection of instant claims 37, 38, 45, and 47-64 over claims 1-24 of US Patent 10,406,237 is withdrawn. The Applicants submitted a terminal disclaimer to overcome the rejection. The terminal disclaimer was approved on 05/02/2022.
5.The obviousness-type double patenting rejection of instant claims 37, 38, 45, and 47-64 over claims 1-13 of US Patent 9,901,642 is withdrawn in view of arguments submitted by Applicant (Remarks page 33)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 which were found persuasive. 
Allowable Subject Matter
Claims  38, 45, and 47-67 are allowable per amendment. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations as amended.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed transfection complex comprising an amine of formula II  is novel and non-obvious over the prior art. 
The closest prior art is WO 2006138380, 28 Dec. 2006 of the record. The reference does not encompass the scope of the instant application and does not provide a suggestion of the claimed compounds with a substituents as defined by variables R1, R2, R3, n, p, m, X1. The reference does not teach examples or subgenera that would suggest substitution patterned and connectivity as recited in instant claims or the nexus for the activity of the compound  as transfection reagents. Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
Claims 38, 45, and 47-67 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622